Title: To Thomas Jefferson from André Limozin, 18 December 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 18 Dec. 1787. Not having a reply to his letters of 18 and 19 Nov., fears that the observations in his letter of 18 Nov. were not approved; if such is the case, he wishes to be informed. Observes, nevertheless, that if the duties on yellow beeswax imported from America into France were lessened, its importation would be greatly increased; the present duty is 5.₶ 10s. per 100 “neat.” France should encourage its importation because not enough is imported to meet the demands for bleached wax and wax candles; “Mans is the place of the greatest repute in France for bleaching the wax, and for manufacturing the best wax candles.” He desires “nothing so much as the prosperity of the Commerce of the U.S.” The ship Juno, Capt. Jenkins, will sail for New York about 3 Jan.; will accept any commissions TJ may wish to send.
